Citation Nr: 0525442	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  95-31 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material has been submitted to reopen a 
claim of service connection for a functional heart murmur.

2.  Whether new and material has been submitted to reopen a 
claim of service connection for a psychiatric disorder.  

3.  Whether new and material has been submitted to reopen a 
claim of direct service connection for hemorrhoids.

4.  Entitlement to service connection for gastritis

5.  Entitlement to service connection for irritable bowel 
syndrome.

6.  Entitlement to service connection for hiatal hernia with 
reflux disease.

7.  Entitlement to service connection for a psychiatric 
disorder.

(The issues of entitlement to Service Disabled Veterans' (RH) 
Insurance under 38 U.S.C.A. § 1922 is the subject of a 
separate Board of Veterans' Appeals (Board) action).


REPRESENTATION

Appellant represented by:	William Owen Mayfield, 
Attorney at Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 12, 1963, to 
February 4, 1965, and from February 10, 1965, to January 21, 
1968. 

This matter comes before the Board on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), located in Jackson, Mississippi.

In an August 1998 decision, the Board denied the claims to 
reopen issues of service connection for gastritis and 
functional heart murmur.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court").  In December 1998, the VA 
General Counsel and the veteran's then attorney filed a joint 
motion for remand to the Board and to stay further 
proceedings for consideration of Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Later that month, the Court vacated the 
Board decision and remanded the matter to the Board.

In a July 1999 decision, the Board found that new and 
material evidence had not been submitted to reopen the claims 
of entitlement to service connection for gastritis and a 
functional murmur.  The veteran again appealed to the Court.  
In March 2001, the Court ordered that the July 1999 decision 
be vacated in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a separate remand in May 2001, the Board remanded a claim 
to reopen the issue of service connection for a psychiatric 
disorder and claims of service connection for irritable bowel 
syndrome and hiatal hernia with reflux disease.  While the RO 
did not do any additional development on these issues, given 
the favorable outcomes as noted below, no conceivable 
prejudice to the veteran could result from the adjudication 
of the issue of new and material evidence to reopen a claim 
of service connection for a psychiatric disorder and the 
issue of service connection for irritable bowel syndrome.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In an October 2002 decision, the Board reopened the claim of 
entitlement to service connection for gastritis, and on 
October 10, 2002, the Board ordered further development on 
that issue.  Also, in the October 2002 decision, the Board 
again found that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a functional murmur, a determination that the 
veteran appealed to the Court.  In August 2003, the VA 
General Counsel and the veteran's attorney filed a joint 
motion for remand for consideration of the duty-to-notify 
provision of the VCAA.  Later that month, the Court issued an 
order granting the motion to vacate the Board decision and to 
remand the matter to the Board.

In September 2004, the veteran perfected an appeal on the 
issue of whether new and material evidence has been submitted 
to reopen a claim of service connection for hemorrhoids.  In 
October 2004, the Board remanded the issue of new and 
material evidence to reopen a functional heart murmur and the 
issue of service connection for gastritis for further 
development.  In light of the above, the issues are stated on 
the title page.
 
Additionally, in a May 2005 statement, the veteran indicated 
that he was withdrawing his request for a Board hearing.

Also, in an October 1995 rating decision, the RO denied 
service connection for peptic ulcer disease.  However, it 
does not appear that the RO informed the veteran of that 
denial.  Also, in a July 2001 statement, the veteran raised 
the issue of service connection for hemorrhoids as secondary 
to irritable bowel syndrome.  In light of the decision below, 
this issue is separate from the new and material issue to 
reopen direct service connection for hemorrhoids.  These 
matters are referred to the RO for appropriate action.

The issues of service connection for hiatal hernia with 
reflux disease and a psychiatric disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a February 1971 decision, the Board denied service 
connection for a functional heart murmur.

2.  Evidence submitted since the February 1971 Board decision 
is duplicative or cumulative in nature.

3.  In a May 1989 decision, the Board denied the reopening of 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder.

4.  The additional evidence added to the record since the May 
1989 Board decision by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim of 
service connection for a psychiatric disorder.

5.  In a September 1969 rating decision, the RO denied 
service connection for hemorrhoids.

6.  Evidence submitted since the September 1968 rating 
decision is duplicative or cumulative in nature.

7.  The veteran does not currently have gastritis.

8.  The veteran has irritable bowel syndrome, and it is 
related to the in-service gastrointestinal complaints.


CONCLUSIONS OF LAW

1.  The Board decision in February 1971 denying the claim of 
entitlement to service connection for a functional heart 
murmur is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002).

2.  New and material evidence has not been received to 
warrant reopening the claim of entitlement to service 
connection for a functional heart murmur.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 (2004); 
38 C.F.R. § 3.156(a) (2001).

3.  The Board decision in May 1989 denying the reopening of 
the claim of entitlement to service connection for a 
psychiatric disorder is final.  38 U.S.C.A. §§ 5108, 7104 
(West 2002).

4.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a psychiatric disorder.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 20.1105 (2004); 38 C.F.R. § 3.156(a) 
(2001).

5.  The September 1969 RO rating decision denying direct 
service connection for hemorrhoids is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2004).

6.  New and material evidence has not been received to 
warrant reopening the claim of entitlement to direct service 
connection for hemorrhoids.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

7.  Gastritis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

8.  Irritable bowel syndrome was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In regard to the issue of new and material 
evidence to reopen a claim of direct service connection for 
hemorrhoids, in May 2003, prior to the May 2003 rating 
decision denying the claim, the agency of original 
jurisdiction (AOJ) provided explicit notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claims.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.

With regard to the issue of new and material evidence to 
reopen a claim of service connection for a functional heart 
murmur and the issue of service connection for gastritis, 
only after the July 1995 and September 1996 rating actions 
were promulgated did VA in February 2005 provide explicit 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in February 2005 was 
not given prior to the first AOJ adjudications of the claims, 
the veteran was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  The timing-of-
notice error was sufficiently remedied by the process carried 
after the February 2005 VCAA letter so as to provide the 
veteran with a meaningful opportunity to participate 
effectively in the processing of his claims by VA.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The timing-of-notice 
error was thus nonprejudicial in this case because the error 
did not affect the essential fairness of the adjudications.  
Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c).  The veteran has submitted private medical 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  With 
regard to the claim of service connection for gastritis, the 
veteran was afforded a VA examination.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  As for the issues of new and material 
evidence to reopen claims of direct service connection for a 
functional heart murmur and hemorrhoids, the clinical records 
are, in fact, examinations, and additional examinations are 
not needed.  38 C.F.R. § 3.326.  These records establish the 
nature of the heart murmur and the diagnosis of hemorrhoids.  
Another examination for the purpose of confirming a fact 
would serve no further purpose.  Because the clinical records 
are examinations, these records are also sufficient competent 
medical evidence to decide the claims.  38 C.F.R. 
§ 3.159(c)(4).  As for obtaining a medical opinion regarding 
the issue of direct service connection for the hemorrhoids, 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.

Furthermore, the July 1995, September 1996, October 1996, 
July 2000, and May 2003 rating decisions, the August 1995, 
February 1997, July 1997, August 2000, and August 2004 
statements of the case (SOCs), and the September 1995, 
October 1995, March 1997, October 1997, and May 2005 
supplemental statements of the case (SSOCs) informed the 
veteran of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence, there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(e).  Also, in May 2004 and February 2005 VCAA letters, 
VA asked the veteran to submit any evidence he had that 
pertained to his appeal.  38 C.F.R. § 3.159(b).  In that 
regard, in a March 2005 statement, the veteran indicated that 
he had already sent all the medical records that were in his 
possession.

By an April 2005 letter, VA informed the veteran that he had 
a period of 60 days for comments regarding any additional 
information; that if he did not respond within 60 days, his 
case would be forwarded to the Board; and that in effect, if 
he did not respond, VA would not undertake any further 
development on his claims.  Based on the above analysis, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in the development of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  New and Material Evidence for Heart Murmur

A.  Factual Background

The evidence before the Board at the time of the prior 
February 1971 denial is summarized below.

At the time of a November 1961 pre-induction examination, the 
appellant reported no history referable to a heart complaint.  
On examination his heart was normal.  At the time of a 
February 1963 induction examination, normal findings for the 
heart were again reported.  On a February 1963 report of 
medical history, the veteran had no complaints referable to 
the heart.  The veteran's heart was reported as normal at the 
time of a November 1964 examination.  Chest X-rays taken in 
November 1964 were normal.  In January 1966, a grade I/IV 
soft early functional systolic murmur over the left sternal 
border, was noted.  The veteran  noted no complaints 
referable to his heart in a report of medical history filled 
out at that time.  In August 1966, the veteran reported 
having chest pain.  A diagnosis of a bruise to the chest wall 
was rendered at that time.  He was examined in August 1967 
for separation and no murmur was noted.  The heart was 
normal.  The appellant reported no complaints of chest pain 
or pressure and no palpitations.  Chest X-rays were normal 
throughout service and an electrocardiogram performed in 
October 1967 was normal.

The discharge summary from his admission to the hospital 
after the car accident in April 1969 did not indicate a 
functional murmur.  A VA examination in August 1969 included 
an electrocardiogram that noted sinus arrhythmia with low 
voltage that was probably within normal limits.  There was 
not much change since April 1969 except for the arrhythmia.  
Examination of his cardiovascular system revealed normal 
peripheral vessels and cardiac size.  A faint systolic 
roughness of the aortic first sound was heard in the forward 
bending position.  This sound was not transmitted.  His chest 
pain was brought on by nervousness.  The diagnosis was a 
functional cardiac murmur.

In denying service connection for a murmur in February 1971, 
the Board indicated that the functional murmur noted on 
examination in January 1966 inservice and on administration 
examination in August 1969 was not considered to be of any 
clinical significance.  The Board found that a functional 
murmur was not a disease and was not considered a disability 
under the law.

Evidence submitted or associated with the claims folder in 
relation to service connection for a functional heart murmur 
since the February 1971 Board decision consists of the 
evidence described below.

VA records and private medical records not pertaining to the 
disability at issue have been submitted.  Additional copies 
of service medical records were submitted.

The appellant has submitted additional statements in support 
of his claim alleging that since his murmur was identified in 
service it should be service connected.  He has contended 
that he had chest pain since being diagnosed with a murmur in 
service and the Army failed to conduct sufficient 
examinations to diagnose his problem.

An additional two pages of medical records from the April 
1969 admission after the automobile accident were also 
submitted.  No findings relative to the heart were reported.

In January 1992 the veteran was examined by a private 
cardiologist, Dr. C.  The report noted a previously diagnosed 
heart murmur.  The appellant reported no problems over the 
years that the physician could relate to the heart murmur.  
Examination revealed that the heart size was normal.  There 
was a soft, fourth heart sound and no S-3.  There was a very 
faintly audible mid-systolic murmur at the mid-left sternal 
margin that was not thought to be an organic murmur of any 
kind.  It was not representative of valvular disease or 
defects.  It appeared to be totally functional.  There was no 
diastolic murmur.  A functional systolic murmur without 
evidence of heart disease was diagnosed.  An 
electrocardiogram was within normal limits.  Dr. C concluded 
that there was no significant murmur and there certainly need 
be no service connection in that regard.

On examination by Dr. S in November 1994, regular sinus 
rhythm was noted without murmur, gallop or rub.

A report of a March 1996 private echocardiogram revealed that 
the veteran had a heart murmur, Grade I/IV, which was likely 
functional.

At the time of a September 1996 treadmill examination, there 
were some very subtle areas of decreased uptake in the 
anterior and inferior wall regions.  These did not show 
significantly on the rest images.  There was no evidence of 
ischemic change.  An abnormal resting electrocardiogram was 
reported.  Auscultation of the heart post-exercise revealed a 
grade I-II/VI systolic ejection murmur at the pulmonic area.  
No diastolic component was heard.

Private medical records from January 1997 noted a heart 
murmur that was thought to be functional.  A February 1997 VA 
electrocardiogram (EKG) revealed a normal sinus rhythm and a 
right bundle branch block.  A June 2001 VA echocardiogram 
revealed that the left ventricle function was normal and that 
the right ventricle was enlarged.  A July 2001 VA EKG 
revealed sinus bradycardia with marked sinus arrythmia with 
first-degree A-V block, right bundle branch block, and left 
anterior fascicular block.

B.  Legal Criteria

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made.  38 U.S.C.A. §§ 5108, 7104 (West 2002).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under old version of 38 C.F.R. § 3.156(a), new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001).  The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently amended.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2004)).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2004).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

C.  Analysis

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board denied service connection for a 
functional heart murmur on the basis that the murmur 
identified in service was not due to disease or injury.  At 
the time of the denial, the evidence consisted of an 
inservice identification of a functional heart murmur and a 
current diagnosis of a functional heart murmur.  What was 
lacking was a competent medical opinion that indicated that 
the murmur was the result of a disease or injury experienced 
in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  (A grant of service connection requires a 
disability that is due to a disease or injury.)  (Sanchez-
Benetiz is consistent with all opinions of the general 
counsel addressing the concept of defects versus disease or 
injury and the law governing service connection.)  In the 
absence of disease or injury, service connection may not be 
granted.

The evidence submitted subsequent to the Board decision does 
not cure this defect.  The medical records and statements not 
associated with a murmur are not material.  Other medical 
records identify a current heart murmur; however, this 
diagnosis is cumulative of the in-service identification and 
not new and material.  Additional evidence confirming a 
previously known fact is cumulative.  No competent examiner 
has subsequently attributed the murmur to a disease or injury 
in service.  In fact, the murmur has consistently been termed 
functional and Dr. C specifically indicated that it was not 
attributable to cardiac disease or to service.  As this 
additional evidence fails to provide a link between the 
murmur and an in-service disease or injury, it is not new and 
material.  Although current medical records from 1997 and 
2001 indicate that the appellant has developed sinus 
bradycardia with marked sinus arrythmia with first-degree A-V 
block, right bundle branch block, and left anterior 
fascicular block and a June 2001 echocardiogram revealed an 
enlarged right ventricle, this has not been associated by any 
competent examiner to the murmur.  It is therefore not 
relevant and accordingly not new and material.  The appellant 
has also submitted multiple statements in support of his 
claim for service connection for a heart murmur.  These 
statements are cumulative of his beliefs that were known at 
the time of the prior denial.

Stated differently, at the time of the prior denial, there 
was evidence of a murmur, but no competent evidence that the 
murmur was due to disease or injury.  Since that 
determination, the veteran has submitted no new facts and 
there remains an absence of evidence disclosing disease or 
injury that produces his murmur.  In sum, the additional 
evidence is cumulative and does not serve to reopen the 
claim.  There is no doubt to be resolved.






III.  New and Material Evidence for Psychiatric Disorder

A.  Factual Background

In a February 1971 decision, the Board denied service 
connection for a nervous disorder.  The evidence at the time 
of that Board decision included service medical records and a 
report of an August 1969 VA general medical examination.  
Service medical records reflect that at the November 1961 
pre-induction examination, the veteran reported that he had 
or had had frequent or terrifying nightmares and nervous 
trouble of any sort.  He denied that he had or had had 
frequent trouble sleeping, depression or excessive worry, or 
loss of memory or amnesia.  The psychiatric evaluation was 
normal.  Service medical records reflect no other complaints 
or treatment of psychiatric symptomatology and no diagnoses 
of a psychiatric disorder.  At the February 1963 induction 
examination, the veteran denied having or having had any 
psychiatric symptomatology and the psychiatric evaluation was 
normal.  Similarly, at the November 1964 separation 
examination, a January 1966, and the August 1967 separation 
examination, the veteran denied having or having had any 
psychiatric symptomatology and the psychiatric evaluation was 
normal.  At the August 1969 VA general medical examination, 
the diagnoses included an anxiety state with conversion.  

In May 1989, the Board denied the veteran's application to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.  The evidence of record at the time of 
that Board decision included a July 1987 private treatment 
record, which reflects that the veteran continued to have a 
lot of anxiety.

Since the May 1989 Board decision, the evidence submitted is 
private and VA medical records from 1991 to 2004.  Such 
records reflect diagnoses of an anxiety disorder, insomnia, 
depression, and a bipolar disorder.  A report of a private 
psychiatric evaluation in January 2002 is of particular 
significance.  At that evaluation, the veteran reported that 
his nervousness and difficulty sleeping began during active 
service.  Bipolar disorder was diagnosed.  The psychiatrist 
indicated that it was certainly possible that his sleep 
disorder and "nervousness" that he had in service were the 
beginning of a bipolar disorder, which was not diagnosed 
until much later.  

B.  Analysis

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made.  38 U.S.C.A. §§ 5108, 7104 (West 2002).  As the 
veteran filed his claim prior to August 29, 2001, the old 
version of 38 C.F.R. § 3.156 is applicable to this claim.
 
The private psychiatrist who examined the veteran in January 
2002 indicated that it was possible that the veteran's 
current bipolar disorder was related to active service.  At 
this stage the Board may not question the probative value of 
the medical opinions.  Therefore, since this evidence 
provides evidence of a nexus to service and is relevant and 
probative, the Board finds that this evidence bears directly 
and substantially upon the specific matter under 
consideration.  This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened.

IV.  New and Material Evidence for Hemorrhoids

A.  Factual Background

In the September 1969 rating decision, the RO denied service 
connection for hemorrhoids on the basis that the hemorrhoids 
preexisted service.  The evidence at the time of that rating 
decision was service medical records.  The veteran's service 
medical records reflect that on the February 1963 induction 
examination, mild, asymptomatic external hemorrhoids.  During 
both periods of service, there were no complaints or findings 
of hemorrhoids.  On various physical examinations, including 
the August 1967 separation examination, hemorrhoids were not 
noted.

Since the September 1969 rating decision, the evidence 
submitted is an August 2000 private treatment record, a May 
2001 statement from the veteran, and a report of a March 2003 
VA gastrointestinal examination.  The private treatment 
record reflects that the doctor saw the veteran eight years 
ago for hemorrhoids.  A physical examination revealed some 
fairly mild external hemorrhoids.  The impression was 
hemorrhoids.  In a May 2001 statement, the veteran asserted 
that his hemorrhoids were aggravated by service.  The report 
of the March 2003 VA examination shows that the veteran 
underwent an air-contrast barium enema and flexible 
sigmoidoscopy in 1995, which revealed internal hemorrhoids.

B.  Analysis

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2004).  Prior unappealed decisions of the RO are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a), 20.1103 (2004).  

A lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A lay 
person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Lay assertions of medical causation cannot be a basis to 
reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

The RO denied service connection for hemorrhoids on the basis 
that the disorder was not aggravated during active service.  
The additional medical records are not material.  These 
records reflect that the veteran currently has hemorrhoids; 
however, that diagnosis is cumulative of the diagnosis noted 
on the February 1963 induction examination and is not new and 
material.  Additional evidence confirming a previously known 
fact is cumulative.  As this additional evidence fails to 
show aggravation during active service, it is not new and 
material.

As for the veteran's assertion that his hemorrhoids were 
aggravated, the veteran, as a lay person, is competent to 
report his symptoms during and after service; however, he is 
not qualified to express a competent opinion as to whether 
his preexisting hemorrhoids were aggravated by service.  See 
Espiritu, 2 Vet. App. at 494-95.  In other words, his 
assertions are not competent or probative evidence regarding 
aggravation of his preexisting hemorrhoids and, thus, are not 
material.  See Moray, 5 Vet. App. at 214.

V.  Service Connection for Gastritis and Irritable Bowel 
Syndrome

A.  Factual Background

Service medical records reflect that in September 1963 the 
veteran complained of burning epigastric pain.  The 
impression was possible epigastric pain and indigestion.  On 
June 15, 1964, the veteran reported a two-week history of 
stomach pain and severe stomach cramps.  On June 16, 1964, he 
complained of epigastric cramps and a burning sensation.  He 
denied having any vomiting for the past two days, but 
reported a one-week history of diarrhea.  In September 1964, 
the veteran complained of an upset stomach, abdominal pain, 
and diarrhea.  In October 1964, it was noted that the veteran 
had a history of epigastric distress and alternating minimal 
changes in colonic function.  Service medical records reveal 
that there were no other complaints or findings of 
gastrointestinal symptomatology and that a gastrointestinal 
disorder was not diagnosed.  At the November 1964 separation 
examination, the veteran denied having or having had frequent 
indigestion or stomach, liver, or intestinal trouble.  
Physical examination revealed that the abdomen, viscera, 
anus, and rectum were normal.  Similarly, at the January 1966 
physical examination and the August 1967 separation 
examination, the veteran denied having or having had frequent 
indigestion or stomach, liver, or intestinal trouble, and the 
abdomen, viscera, anus, and rectum were normal.

At the August 1969 VA general medical examination, the 
examiner diagnosed gastritis, but the upper gastrointestinal 
(UGI) series were essentially negative.

Private medical records show that a November 1994 small bowel 
series were normal.  That same month, the veteran underwent 
an air-contrast barium enema for a history of constipation.  
The air-contrast barium enema was unremarkable.  A UGI 
series, which was also done in November 1994, did not reveal 
gastritis.  In December 1994, a private doctor indicated that 
he felt that the veteran had irritable bowel syndrome.  A 
March 1995 esophagogastroduodenoscopy (EGD) revealed mild 
gastritis.  A March 1995 gastric biopsy revealed superficial 
chronic gastritis with organisms present on differentiation-
inducing factor quick stains morphologically compatible with 
Helicobacter Pylori.  In August and October 1995, the 
assessments included chronic constipation and H. pylori 
gastritis.  

An April 1998 VA UGI series showed a hiatal hernia with mild 
gastroesophageal reflux and no evidence of esophagitis or 
peptic ulcer disease.

Private medical records show that in September 1999 the 
assessments included dyspepsia and a history of irritable 
bowel syndrome.  In June 2001, it was noted that the veteran 
had a history of irritable bowel syndrome and chronic 
gastritis.  He indicated that his abdomen continued to bother 
him and that he bloated frequently.  He reported that he was 
sometimes constipated and that he sometimes had diarrhea.  
The assessments included irritable bowel syndrome.  

The veteran underwent a VA gastrointestinal examination in 
March 2003.  The veteran reported that he had intermittent 
heartburn and epigastric burning at least twice a week and 
that he sometimes had regurgiation of acid content.  He 
indicated that he had intermittent dysphagia to solids, 
pills, and dry food, and that he sometimes choked on his 
food.  The examiner noted that a UGI series in 1995 revealed 
a small hiatal hernia with gastroesophageal reflux and that 
an EGD done in 1995 revealed gastritis, Helicobacter Pylori 
positive.  The examiner reported that the veteran was treated 
with antibiotics for the gastritis, but that he never 
experienced any symptom improvement.  The veteran reported 
that he had alternated diarrhea and constipation since 1964 
and that his present primary complaint was constipation.  
Physical examination revealed that the abdomen was soft, 
mildly distended, and non-tender.  There were positive bowel 
sounds.  There were no masses or organomegalies.  The 
examiner's impression was that the gastrointestinal 
complaints were compatible with a diagnosis of irritable 
bowel syndrome present since at least June 16, 1964, and that 
the veteran had epigastric discomfort since at least June 16, 
1964, with radiographic evidence of gastroesophageal reflux 
disease (GERD) in 1995.

B.  Analysis

The first matter is whether the veteran currently has 
gastritis.  In 1995, an EGD revealed mild gastritis and a 
gastric biopsy revealed superficial chronic gastritis with 
organisms present on differentiation-inducing factor quick 
stains morphologically compatible with Helicobacter Pylori.  
However, an April 1998 VA UGI series did not reveal 
gastritis.  Also, in June 2001, a private doctor noted a 
history of chronic gastritis but did not make a current 
diagnosis of gastritis.  Most importantly, the March 2003 VA 
examiner did not diagnose gastritis.  The VA examiner noted 
the findings from 1995 regarding both gastritis and a hiatal 
hernia with gastroesophageal reflux, but the examiner only 
diagnosed epigastric discomfort with radiographic evidence of 
GERD in 1995.  In other words, the examiner did not make a 
current diagnosis of gastritis.  

The Board places greater weight on the medical evidence 
showing no diagnosis of gastritis and than on the evidence 
showing gastritis because the former evidence is more recent.  
Simply stated, the veteran does not currently have gastritis.  
In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert, 1 Vet. App. at 55.  Service connection for 
gastritis is denied.

As for irritable bowel syndrome, the report of March 2003 VA 
examination reflects that the veteran currently has that 
disorder and that the examiner related the disorder to the 
in-service gastrointestinal symptomatology.  There is no 
medical evidence specifically showing that the irritable 
bowel syndrome is not related to active service.  
Accordingly, service connection for irritable bowel syndrome 
is warranted.


ORDER

The application to reopen a claim of service connection for a 
functional heart murmur is denied.

The application to reopen a claim of service connection for a 
psychiatric disorder is granted.

The application to reopen a claim of service connection for 
hemorrhoids is denied.

Service connection for gastritis is denied.

Service connection for irritable bowel syndrome is granted.


REMAND

In the May 2001 remand, the Board ordered examinations 
regarding the hiatal hernia with reflux disease and the 
psychiatric disorder.  As the RO did not undertake any 
development with regard to the remand, the RO did not comply 
with the directives of that remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, examinations with medical 
opinions are necessary.  Also, the veteran should be afforded 
the opportunity to identify medical evidence.  Furthermore, 
the RO has not sent the veteran a letter addressing the VCAA 
with regard to the issues of service connection for hiatal 
hernia with reflux disease and a psychiatric disorder.  The 
Board has been prohibited from curing this defect.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

According, this case is REMANDED for the following:

1.  A VCAA letter addressing the issues 
of service connection for hiatal hernia 
with reflux disease and a psychiatric 
disorder must be issued.

2.  With the veteran's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant, the AMC should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the AMC should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

3.  The AMC should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and extent of the 
current psychiatric disorder.  The 
examiner should opine on whether it is as 
least as likely as not that the 
psychiatric disorder was caused or 
aggravated by a period of active duty.  
The examiner should opine on whether it 
is as least as likely as not that the 
seborrheic dermatitis of the eyebrows and 
face and complete and partial loss of 
eyelashes caused or aggravated any 
current psychiatric disorder.  

4.  The AMC should schedule the veteran 
for a VA gastrointestinal examination to 
determine the nature and extent of any 
current hiatal hernia with reflux 
disease.  The examiner should opine on 
whether it is as least as likely as not 
that the hiatal hernia with reflux 
disease is related to a period of active 
duty, including the gastrointestinal 
complaints noted in 1963 and 1964.  

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


